Per Curiam.
The rule in this case and the rules in two cases against the same defendant, which were argued with this, must be discharged.
1. A deputy clerk, appointed under the act of April 21st, 1876 (Gen. Stat., p. 841), and duly qualified, is empowered to take the verdict of a jury during the absence of the clerk. Absence as used in this and similar acts, means the non-presence in the courts. Engeman v. State, 25 Vroom 247. The verdicts in these cases were rightly received by the deputy clerk, the clerk being at the time absent from the court.
■ 2. Whether the illness of one of the jurors did, in fact, affect the verdict rendered is not sufficiently clear to justify us in setting it aside.